DETAILED ACTION
Status of Claims
As per the submission to the Office filed on 01/19/2021, the following represents the changes from the previous claims: Claims 1, 4-8, 11, and 16 were amended, Claims 2, 3, 9, 10, 13-15, and 17-19 were canceled, and Claims 20-24 are new. Claims 1, 4-8, 11, 12, 16, and 20-24 are presented for examination. 
Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. NL 2017597, filed on 10/10/2016.

Claim Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. 	Claims 1, 4-7, 12, 23, and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mondragon Sorribes (US 4,242,835) in view of Tomik (US 2,717,444).  
	a. Regarding claim 1, Mondragon Sorribes teaches a container comprising a container base 1 comprising a growth medium 4 in which one or more plants can be grown [soil 4 within which a plant is planted, col. 2 lines 5-6]; a container lid 11 coupled to the container base [fitted placement of the transparent cover 11 over the planter 1, col. 2 lines 45-46].
	Mondragon Sorribes does not specifically teach a cutting member for cutting through the one or more plants, the cutting member has a first end fixedly connected to the container lid or the container base, said cutting member being arranged in a loop substantially surrounding said one or more plants, wherein the cutting member comprises a second end that is configured to be grasped by the user for decreasing a size of the loop to thereby cut through said one or more plants.
17 [a flexible cutting element 17, col. 2 lines 43-44; metal wire of any diameter or gauge, such that its tensile strength is sufficient to cut the commodity product packed, col. 3 lines 2-4] for cutting through the one or more plants [to cut the commodity product packed, col. 3 lines 3-4]; Please note this is an intended use limitation and cutting member 17 is capable of cutting through one or more plants]; cutting member 17 has a first end fixedly connected to the container lid or container base 11, cutting member 17 being arranged in a loop [Separated by pulling the flexible cutting element or draw strings 17 at 18, col. 3 lines 47-48] substantially surrounding base 11, wherein the cutting member comprises a second end 18 configured to be grasped by the user for decreasing a size of the loop [Separated by pulling the flexible cutting element or draw strings 17 at 18, col. 3 lines 47-48] to thereby cut through one or more plants [a flexible cutting element 17, col. 2 lines43-44; metal wire of any diameter or gauge, such that its tensile strength is sufficient to cut the commodity product packed, col. 3 lines 2-4; pulling the entire cutting element 17 through the commodity product within the container 10, col. 2 lines 62-63] for the purpose of providing a simple packing container comprising sections separable from each other including means for severing the packed material and which is more conveniently transportable and readily divisible for consumption as required. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the container taught by Mondragon Sorribes to include a cutting member for cutting through the one or more plants, the cutting member has a first end fixedly connected to the container lid or the container base, said cutting member being arranged in a loop substantially surrounding said one or more plants, wherein the cutting member comprises a second end that is configured to be grasped by the user for decreasing a size of the loop to thereby cut through said one or more plants as taught by Tomik because doing so would have provided a simple packing container comprising sections separable from each other including means for severing the packed material and which is more conveniently transportable and readily divisible for consumption as required. Please note in the combination of Mondragon Sorribes and Tomik the cutting member is arranged in a loop substantially surrounding one or more plants to cut through the plants.
[soil 4 within which a plant is planted, col. 2 lines 5-6]. Mondragon Sorribes in view of Tomik teaches (references to Tomik) the container of claim 1 wherein cutting member 17 is configured for separating leaves from a remainder of the one or more plants [a flexible cutting element 17, col. 2 lines43-44; metal wire of any diameter or gauge, such that its tensile strength is sufficient to cut the commodity product packed, col. 3 lines 2-4; pulling the entire cutting element 17 through the commodity product within the container 10, col. 2 lines 62-63].
c. Regarding claim 5, Mondragon Sorribes in view of Tomik teaches (references to Tomik) the container of claim 1 wherein cutting member 17 comprises a cutting wire [metal wire of any diameter or gauge, such that its tensile strength is sufficient to cut the commodity product packed, col. 3 lines 2-4].
d. Regarding claim 6, Mondragon Sorribes in view of Tomik teaches (references to Tomik) the container of claim 1 having second end 18. Mondragon Sorribes in view of Tomik does not specifically teach the second end is fed through a supporting element that is fixedly attached to or formed in the container base or container lid and the loop is formed between the first end and the supporting element comprising an opening formed in the container base or container lid through which the second end of the cutting member passes, or comprising a loop element that is fixedly attached to the container base or container lid and through which the second end of the cutting member passes. 
Tomik teaches second end 18 is fed through a supporting element 13 that is fixedly attached to or formed in the container base or container lid and the loop is formed between the first end and the supporting element comprising an opening 16 formed in the container base or container lid through which the second end 18 of cutting member 17 passes, or comprising a loop element that is fixedly attached to the container base or container lid and through which second end 18 of cutting member 17 passes [holes or apertures 16 are provided around the periphery of outwardly flanged or enlarged open end portion 13 and four symmetrically disposed looped por tions 18 of the flexible cutting element 17 may extend suffi ciently therethrough so that any one thereof may be em ployed for pulling the entire cutting element 17 through the commodity product within the container 10, col. 2 lines 56-63] for the purpose of providing a simple packing container comprising sections separable from each other including means for severing the packed material and which is more conveniently transportable and readily divisible for consumption as required. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the container taught by Mondragon Sorribes in view of Tomik to include the second end is fed through a supporting element that is fixedly attached to or formed in the container base or container lid and the loop is formed between the first end and the supporting element comprising an opening formed in the container base or container lid through which the second end of the cutting member passes, or comprising a loop element that is fixedly attached to the container base or container lid and through which the second end of the cutting member passes as taught by Tomik because doing so would have provided a simple packing container comprising sections separable from each other including means for severing the packed material within each section from the packed material in adjacent sections and which is more conveniently transportable and readily divisible for consumption as required.
e. Regarding claim 7, Mondragon Sorribes in view of Tomik teaches (references to Tomik) the container of claim 1 wherein cutting member 17 couples container base 11 and container lid 23, wherein second end 18 is clear from the container base and the container lid such that a user can grasp second end 18 [Separated by pulling the flexible cutting element or draw strings 17 at 18, col. 3 lines 47-48].
f. Regarding claim 12, Mondragon Sorribes in view of Tomik teaches (references to Tomik) the container of claim 1 having one or more plants arranged at least partially inside the growth medium 4 [soil 4 within which a plant is planted, col. 2 lines 5-6].
g. Regarding claim 23, Mondragon Sorribes teaches a container comprising a container base 1 comprising a growth medium 4 in which one or more plants can be grown [soil 4 within which a plant is planted, col. 2 lines 5-6]; a container lid 11; wherein the container lid and container base comprise first and second coupling structures, respectively, configured to couple the container lid and container base and allow the container base and the container lid to be separated from each other by rotating one of the container lid and container base relative to the other [a screw or bayonette type closure of the cover over the planter, col. 2 lines 49-50]. 
Mondragon Sorribes does not specifically teach a cutting member for cutting through the one or more plants, wherein the cutting member has a first end thereof fixedly connected to one of the container lid and container base and a second end thereof fixedly connected to the other of the container lid and container base, said cutting member being arranged in a loop substantially surrounding said one or more plants; wherein the cutting member is configured to, upon mutual rotation of the container base and container lid, reduce the loop thereby cutting through the one or more plants. 
Tomik teaches cutting member 17 [a flexible cutting element 17, col. 2 lines 43-44; metal wire of any diameter or gauge, such that its tensile strength is sufficient to cut the commodity product packed, col. 3 lines 2-4] for cutting through the one or more plants [to cut the commodity product packed, col. 3 lines 3-4]; Please note this is an intended use limitation and cutting member 17 is capable of cutting through one or more plants], wherein the cutting member has a first end thereof fixedly connected to one of the container lid 23 and container base 11 and a second end 18 thereof fixedly connected to the other of container lid 23 and container base 11 [holes or apertures 16 are provided around the periphery of outwardly flanged or enlarged open end portion 13 and four symmetrically disposed looped portions 18 of the flexible cutting element 17 may extend sufficiently therethrough so that any one thereof may be employed for pulling the entire cutting element 17 through the commodity product within the container 10, col. 2 lines 56-63], cutting member 17 being arranged in a loop substantially surrounding one or more plants [Separated by pulling the flexible cutting element or draw strings 17 at 18, col. 3 lines 47-48]; wherein cutting member 17 is configured to, upon mutual rotation of the container base and container lid, reduce the loop [Separated by pulling the flexible cutting element or draw strings 17 at 18, col. 3 lines 47-48] thereby cutting through the one or more plants [a flexible cutting element 17, col. 2 lines43-44; metal wire of any diameter or gauge, such that its tensile strength is sufficient to cut the commodity product packed, col. 3 lines 2-4; pulling the entire cutting element 17 through the commodity product within the container 10, col. 2 lines 62-63] for the purpose of providing a simple packing container comprising sections separable from each other including means for severing the packed material and which is more conveniently transportable and readily divisible for consumption as required.

h. Regarding claim 24, Mondragon Sorribes in view of Tomik teaches (references to Mondragon Sorribes) the container of claim 23 wherein the first and second coupling structures comprise co-acting screw-threads [a screw or bayonette type closure of the cover over the planter, col. 2 lines 49-50].

5. 	Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Mondragon Sorribes (US 4,242,835) in view of Tomik (US 2,717,444) and Newlands (US Patent Publication 2017/0355493).  
a. Regarding claim 8, Mondragon Sorribes in view of Tomik teaches (references to Tomik) the container of claim 1 having container base 11, container lid 23, and the loop formed by cutting member 17.
Mondragon Sorribes further teaches a sealing 15 that couples container base 1 and container lid 11 [adhesive ribbon 15 may be securely attached to surround the line of juncture between the planter and the cover. Ribbon 15 may form a seal to guarantee protection of the plant, col. 2 lines 56-59].
Mondragon Sorribes in view of Tomik does not specifically teach a sealing fixedly attached to the cutting member and arranged inside the loop formed by the cutting member and said cutting member configured to cut through the sealing when pulling the second end thereof, or the sealing is fixedly 10a that couples container base 2 and container lid 1 [a seal 10 a, conceived to complement the airtight attachment of the Sealed and Reversible Overcap 1 to dispensing containers 2 [0035]], the sealing is configured to break when the user pulls second end 18 [the pull tab 18 through which users will remove the entire seal 10 a, allowing so the easy separation of the Sealed and Reversible Overcap 1 from the dispensing container 2 [0048]]; wherein preferably the sealing is fixedly attached to the cutting member 10c and arranged inside the loop formed by the cutting member and said cutting member configured to cut through the sealing when pulling the second end thereof [tear strip 10 c, is fixed over the central area 16 of a seal 10 a which, when pulled up by the user, it will tear off the seal 10 a consequently causing the seal 10 a to be divided in two halves 24 allowing so the easy separation of the Sealed and Reversible Overcap 1 from the dispensing container 2 [0048]], or the sealing is fixedly attached to the cutting member and arranged outside the loop formed by the cutting member, said cutting member being configured to tear the sealing open when pulling the second end thereof for the purpose of providing a seal for protection against contamination or tampering of products loaded into containers having a cutting member which, when pulled by the user, will tear off the seal allowing easy separation of the container base and lid. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the container taught by Mondragon Sorribes in view of Tomik to include a sealing configured to break when the user pulls the second end; wherein preferably the sealing is fixedly attached to the cutting member and arranged inside the loop formed by the cutting member and said cutting member configured to cut through the sealing when pulling the second end thereof, or the sealing is fixedly attached to the cutting member and arranged outside the loop formed by the cutting member, said cutting member being configured to tear the sealing open when pulling the second end as taught by Newlands because doing so would have provided a seal for protection against contamination or tampering of products loaded into containers having a cutting member which, when pulled by the user, will tear off the seal allowing easy separation of the container base and lid.

6. 	Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Mondragon Sorribes (US 4,242,835) in view of Tomik (US 2,717,444) and Voermans et al. US Patent Publication 2014/0101997). 
a. Regarding claim 11, Mondragon Sorribes in view of Tomik teaches (references to Mondragon Sorribes) the container of claim 1 having container lid 11 and container base 1. 
Mondragon Sorribes further teaches container lid 11 and/or container base 1 comprises at least one of the materials from the group consisting of a plastic, paper, metal, wood, compostable material, degradable material and bio-degradable material [generally made of a material of a thermo-solderable nature, col. 1 lines 67-68] wherein the growth medium comprises at least one of the ingredients from the group consisting of water, minerals (major salts as well as minor salts), sugars, trace elements, vitamins and amino acids [Adjacent the bottom 6 of the soil receptacle 3, there is a small orifice 7 that allows passage of water that is introduced into the interior of the planter 1 (surrounding the exterior of the soil receptacle 3). This water is introduced into the interior of the planter 1 through an orifice 10 (normally closed by a sealing stopper 10'), and establishes an automatic capillary irrigation of the plant, col. 2 lines 8-15] wherein the container base comprises a water reservoir for holding water [a clean and hermetically sealed water container, col. 2 lines 21-22] or wherein water is absorbed in the growth medium, wherein the reservoir is spaced apart from the growth medium, the container further comprising transport means for transporting water from the reservoir to the growth medium [water is introduced into the interior of the planter 1 through an orifice 10 (normally closed by a sealing stopper 10'), and establishes an automatic capillary irrigation of the plant, col. 2 lines 8-15], and wherein at least a part of the container lid and/or container base is formed by a membrane for blocking pathogens [flange 8 of the soil receptacle 3 and the interior rim 2 of the planter 1 will be soldered, thus forming a single solid piece, given the nature of the material used for the containers. Thus, the liquid introduced through the orifice 10 cannot escape by any means when orifice 10 is sealed, thereby forming a clean and hermetically sealed water container, col. 2 lines 16-22].
 Mondragon Sorribes in view of Tomik does not specifically teach a semi-permeable filter or membrane for allowing passage of water vapor, carbon dioxide and oxygen. Voermans teaches a semi-[The container may be closed with a permeable membrane. The membrane may be permeable to oxygen (O2) and carbon dioxide (CO2) but preferably impermeable to contaminations and pathogens, such as viruses, bacteria, fungi, protists or insects [0008]] for the purpose of providing a container closed with a a semi-permeable filter or membrane for producing consumer-ready vegetables in a closed container under suitable growing conditions and transferring the container to a retail outlet. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the container taught by Mondragon Sorribes in view of Tomik to include a semi-permeable filter or membrane for for allowing passage of water vapor, carbon dioxide and oxygen as taught by Voermans because doing so would have provided a container closed with a a semi-permeable filter or membrane for producing consumer-ready vegetables in a closed container under suitable growing conditions and transferring the container to a retail outlet.

7. 	Claims 16-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mondragon Sorribes (US 4,242,835) in view of Sutton (WO 2015191687) and Hidalgo Garcia et al. (US Patent Publication 2012/0125172).
	a. Regarding claim 16, Mondragon Sorribes teaches a container, comprising a container base 1 comprising a growth medium 4 in which one or more plants can be grown [soil 4 within which a plant is planted, col. 2 lines 5-6], and a container lid 11 wherein the container lid and container base comprise first and second coupling structures respectively, configured to couple the container lid and container base, and wherein the first and second coupling structures are configured to allow the container base and the container lid to be separated from each other by rotating one of the container lid and container base relative to the other [a screw or bayonette type closure of the cover over the planter, col. 2 lines 49-50].
Mondragon Sorribes does not specifically teach a grid arranged inside the container base or container lid wherein the one or more plants are allowed to grow or have grown through the grid. Sutton teaches grid 50 [root trellis 50 is shown as an open grid configured as an array of concentric circular ribs 100 that are interconnected by spoke-like arms 102 [0036]] arranged inside the [root trellis comprises a grid having open grid areas with openings for roots to descend through the trellis, claim 6] for the purpose of providing a container having a grid across the interior growing space for roots to descend through grid openings for supporting and suspending the roots of the plant in the growing space inside the container.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the container taught by Mondragon Sorribes to include a grid arranged inside the container base or container lid wherein the one or more plants are allowed to grow or have grown through the grid as taught by Sutton because doing so would have provided a container having a grid across the interior growing space for roots to descend through grid openings for supporting and suspending the roots of the plant in the growing space inside the container.
Mondragon Sorribes in view of Sutton does not specifically teach a grid of at least one cutting member for cutting through the one or more plants upon mutually rotating the container lid and container base. Hidalgo Garcia teaches a grid of at least one cutting member 1 for cutting through the one or more plants upon mutually rotating the container lid and container base [a rotating cutting disc and pressed against the grid by that same rotating disc, whose grid comprises a central cutting grid element (1) whose cutting blades are distributed like a framework that leaves squared openings for obtaining squares or cubes from the cut vegetable, claim 1] for the purpose of providing a simplified grid for cutting vegetables by means of a rotating cutting disc. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the container taught by Mondragon Sorribes in view of Sutton to include a grid of at least one cutting member for cutting through the one or more plants upon mutually rotating the container lid and container base as taught by Hidalgo Garcia because doing so would have provided a simplified grid for cutting vegetables by means of a rotating cutting disc.
b. Regarding claim 20, Mondragon Sorribes in view of Sutton and Hidalgo Garcia teaches (references to Hidalgo Garcia) the container of claim 16 having the grid configured to separate plant parts that have been cut, wherein the grid is sufficiently dense or the openings sufficiently small to prevent cut plant parts to pass therethrough [a rotating cutting disc and pressed against the grid by that same rotating disc, whose grid comprises a central cutting grid element (1) whose cutting blades are distributed like a framework that leaves squared openings for obtaining squares or cubes from the cut vegetable, claim 1].
c. Regarding claim 21, Mondragon Sorribes in view of Sutton and Hidalgo Garcia teaches (references to Sutton) the container of claim 16 wherein grid 50 is fixedly attached at its circumference to the container lid or to the container base [root trellis 50 is shown as an open grid configured as an array of concentric circular ribs 100 that are interconnected by spoke-like arms 102 [0036]; root trellis 50 fits within the container 14 beneath the feeder sub-assembly 40, and may be installed in either the expansion ring 36 or the main body 30 of the container 14. The parts of the feeder- subassembly 40 include a feeder lid 60 [0031]].
d. Regarding claim 22, Mondragon Sorribes in view of Sutton and Hidalgo Garcia teaches (references to Mondragon Sorribes) the container of claim 16 wherein the first and second coupling structures comprise co-acting screw-threads [a screw or bayonette type closure of the cover over the planter, col. 2 lines 49-50].

Response to Arguments
8.	Applicant’s arguments from the response filed on 01/19/2021 have been fully considered and will be addressed below in the order in which they appeared.
a. Applicants arguments in the reply filed on 01/19/2021, see page 9, with respect to the rejection of claim 16 under 35 U.S.C 102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Sutton (WO 2015191687) and Hidalgo Garcia et al. (US Patent Publication 2012/0125172).
b. Applicants arguments in the reply filed on 01/19/2021, see pages 9-12, with respect to the rejection of claim 1 under 35 U.S.C 102 have been fully considered and are not persuasive. Applicant argues:
(1)	Mondragon and Tomik relate to completely different fields and are nonanalogous. A person of ordinary skill would not endeavor to combine Tomik, which relates to storage and packaging commodity goods such as ice cream, with Mondragon, which relates to the storage and transportation of living plants. Tomik is not pertinent to the problem of the present application because Tomik relates to the storage and packaging of commodity goods such as ice cream, which are inanimate materials, whereas, in contrast, Mondragon relates to the storage and transportation of plants, which are living organisms. Storage of living organisms would have different considerations than the storage of inanimate materials because living organisms have different standards of care. Plants must be packaged such that the plants receive the proper amount of nutrients, water, sunlight, air circulation, and temperature exposure to ensure that the plants do not become discolored, malnourished, and/or die during transport. Tomik relates to providing a container system for holding inanimate commodity goods such as ice cream where the marketing destination can easily separate a large quantity of commodity good in the stacked containers to store the goods in a small space via operation of the cutting member. See col. 2, 1. 3-8. Because the storage and transport of living plants versus inanimate commodity goods have completely different considerations with respect to the non-spoilage of the transported goods, a person of ordinary skill would not endeavor to consider and combine Tomik, which relates to the packing and storage of inanimate materials with Mondragon, which relates to the packing and storage of living plants.
Examiner respectfully disagrees. In response to applicant's argument that Tomik is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, Tomik discloses a tubular shaped packing container provided with cutting means for severing the product therein contained [a container according to the preceding objects whereby each tubular shaped member is provided at one end with cutting means for severing the product therein contained, col. 1 lines 57-60] which is in the field of applicant’s endeavor [The container further may comprise a cutting member for cutting through the one or more plants [0009]] and reasonably pertinent to the particular problem with which the applicant was concerned [a user may cut through the one or more plants while the plants are still inside the container or as part of the action of opening the container [0009]. 

(2)	Tomik relates to an endless cutting member that defines the separation point between the stacked containers holding the solid material such as ice cream. Thus, Tomik relates to a container system in which the cutting member is a continuous loop that overlays with the circumference of each stacked container to facilitate cutting through the commodity material to separate the stacked containers for storage of the goods in a smaller space. In contrast, the cutting member of the present application has two distinct ends fed through a loop element where the user pulls the second end to actuate the cutting. A person of ordinary skill would not look to Tomik for the structure of a cutting member having two ends wherein one end is fed outside of the container and pulled to separate the container base because Tomik relates to a cutting member in the form of a continuous loop with no ends wherein the user pulls a designated spot along the circumference of the endless cutting member to actuate the cutting. Tomik further relates to the complete separation of one tubular member from the others via the endless cutting member because Tomik relates to providing a convenient means to separate large quantities of commodity goods for storage in a small space. Complete separation of the container lid from the container base is not a requirement of the present application, which contemplates a partial separation of the container lid from the container base. 
	Examiner respectfully disagrees. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, motivation was provided in all combinations of references and motivation to combine the references is found in the references themselves. It would have been obvious to one having ordinary skill in the art to modify the container taught by Mondragon Sorribes with the cutting member of Tomik because doing so would have provided a simple packing container including means for severing the packed material [tubular shaped member is provided at one end with cutting means for severing the product therein contained, Tomik col. 1 lines 58-60] which is more conveniently transportable and readily divisible for consumption as required [“a simple container 10 which is more conveniently transportable and readily divisible into units for consumption as required”, Tomik col. 3 lines 61-63]. 
Counsel's assertion that a person of ordinary skill would not look to Tomik for the structure of a cutting member having two ends wherein one end is fed outside of the container and pulled to separate the container base because Tomik relates to a cutting member in the form of a continuous loop with no ends wherein the user pulls a designated spot along the circumference of the endless cutting member to actuate the cutting is merely an argument unaccompanied by evidentiary support, and, thus, is insufficient to rebut Examiner's finding of obviousness. Arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (“An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.”). MPEP §§ 2145, 2129, 2144.03, 716.01(c).

(3)	  The combination of Mondragon and Tomik will not result in an embodiment in which the cutting member couples the base and lid and breaking of this coupling would result in cutting through the plants, or vice versa. Mondragon merely relates to the storage and transport of plants in which the container maintains a specific aesthetic appeal wherein the container comprises, inter alia, a planter and a transparent cover wherein the planter and cover are connected via a double step, screw, bayonette, or bracket closure. Tomik relates to a stacked container system wherein the containers comprise open ended tubes for the storage of commodity goods comprising an endless cutting member for the convenient separation of the stacked containers for storage in a small space wherein the cutting member is disposed between separate tubes as a result of the solidification of the commodity material. Because Tomik relates to connections between containers that have no base and no lid via the cutting member as a result of the solidification of the commodity material and Mondragon relates to discrete mechanical connections between the lid and the container, there is no teaching or suggestion to combine Mondragon and Tomik to arrive at in an embodiment in which the cutting member couples the base and lid and breaking of this coupling would result in cutting through the plants, or vice versa because neither Mondragon or Tomik teach or suggest a system in which the cutting member forms a coupling between a discrete lid and base.
Examiner respectfully disagrees. In response to applicant’s assertion that Tomik relates to a stacked container system wherein “the containers comprise open ended tubes” and Tomik relates to connections between containers that have “no base and no lid”, a closed ended tube [closed at the bottom by means of a cap or closure member 22, col. 3 lines 38-39]; with base 11 and lid 23 [the top may be sealed by inserting a suitable sealing disc or plate closure member 23, col. 3 lines 53-54] of Tomik is shown in Fig. 1 where cutting member 17 couples container base 11 and container lid 23 [Separated by pulling the flexible cutting element or draw strings 17 at 18, col. 3 lines 47-48].

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. R. L./
Examiner, Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643